DETAILED ACTION
The present application has been reviewed and currently claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0025, third to last line, “one or relief port” should be “one or more relief port”;
In paragraph 0026, line 2, “portion thereof 22D” should be “portion 22D thereof”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, on lines 11-12, applicant discloses: “of each respective pipe segment” 

Therefore, the claim is indefinite because it is unclear to the examiner if applicant is claiming a single pipe segment or multiple pipe segments in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head (U.S. Patent No. 7,114,970).
Claim 1, Head discloses:
A pipe segment having an insulated electrical conductor (see annotated Fig. 6 below), comprising: 
a first electrical contact (see annotated Fig. 6) disposed at one end of an insulated electrical conductor extending on an interior of the pipe segment from a male threaded connection (see annotated Fig. 6) on one longitudinal end of the pipe segment to a female threaded connection on the other longitudinal end of the pipe segment; 

a seal (see annotated Fig. 6) disposed on an interior of an insulating layer (see annotated Fig. 6; see Col. 3, Lines 57-59 where the insulating layer is anything with a dot pattern) on an interior wall of each respective pipe segment, 
a space provided beyond a longitudinal end of the seal between at least one of the first and second electrical contacts and the insulating layer, 
wherein the space enables inward flexure (the term “inward” is being interpreted as being compressed as the claim does not specifically define what the “inward” direction is defined relative to, e.g. flexing radially inwards with respect to the pipe segment or otherwise) of the seal under pressure such that thread lubricant extruded by connecting the male threaded end and the female threaded end is pressure relieved (see Col. 8, Lines 37-40, where the space between the seals are filled with non-conductive lubrication grease or “pipe dope”).


    PNG
    media_image1.png
    832
    1282
    media_image1.png
    Greyscale


Claim 2, Head discloses:
The pipe segment of claim 1 (see annotated Fig. 6 above hereinafter), wherein the seal comprises elastomer (see Col. 3, Lines 57-58 where non-metal seals are black; see Col. 5, Lines 52-59, where the elastomeric seals are black).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Head as applied to claim 1 above in view of Chau (U.S. PGPub No. 2003/0075319).
In regards to claim 3, Head discloses the pipe segment of claim 2, but does not explicitly disclose wherein the elastomer comprises polyurethane or nitrile rubber.
However, Chau discloses a similar device (see annotated Fig. 12 below) comprising compression seals that are formed of elastomers such as polyurethane (see paragraph 0064, lines 30-32). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to use an elastomer such as polyurethane because elastomers such as polyurethane in the field of electrically conductive pipes in drilling. In addition, it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in MPEP 2144.07.   


    PNG
    media_image2.png
    778
    1108
    media_image2.png
    Greyscale


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Head as applied to claim 1 in view of Hall et al. (U.S. PGPub No. 2006/0021799).
In regards to claim 4, Head discloses the pipe segment of claim 1 but does not disclose the first and/or second electrical contact comprising a groove and the seal comprising a shoulder. 
However, Hall discloses a similar device (considered as 40a in Fig. 4) wherein a seal (considered as 46 in Fig. 4) comprises a shoulder (considered as 54 in Fig. 4; for naming purposes of the rejection, the “stopping mechanism” is being referred to the “shoulder” in the claims) engaged in a groove (considered as 50 in Fig. 4) to limit travel of the seal (see the last line in paragraph 0046).


In regards to claim 5, Head discloses the pipe segment of claim 1 whereby energized seal contact with an interior wall of the space is maintained after inward flexure of the seal (see annotated Fig. 6 above) but does not disclose a lip. 
However, Hall discloses a similar device (considered as 40a in Fig. 4) wherein a seal (considered as 46 in Fig. 4) comprises an external lip (considered as 54 in Fig. 4; for naming purposes of the rejection, the “stopping mechanism” is being referred to the “lip” in the claims) to limit travel of the seal (see the last line in paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the seal of Head with the provision of a lip to provide the benefit of limiting the travel of the seal because Hall discloses that providing a lip on a seal limits the travel of the seal (see the last line in paragraph 0046) and limiting the travel of the seal would prevent the seal from being disengaged from the space.
												Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Head as applied to claim 1 above in view of Clark et al (U.S. Patent No. 7,605,715)
In regards to claim 6, Head discloses the pipe segment of claim 1 wherein a pressure release valve or a weep hole is used to release pressure of the threading lubricating grease (see 
However, Clark discloses a similar device and that it is known for electrical contacts to comprise relief ports where there is a space (see Col.9, Lines 33-38) to allow drilling fluid to circulate around the electrical contact because cement and debris may build up around the electrical contacts (see Col. 9, Lines 25-28; see Fig. 5C). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide at least one relief port in at least one of the first and the second electrical contact of Head because Clark discloses that relief ports provided in the electrical contacts where there is a space prevents cement and debris buildup (see Col. 9, Lines 25-28) and allow drilling fluid to circulate around the electrical contact (see Col.9, Lines 33-38).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hall (U.S. PGPub No. 20080110638) discloses a first and second electrical contact, inner insulator, and a lip to connect the first and second electrical contact. 
Radzinski (U.S. Patent No. 7,518,527) discloses a first and second electrical contact, inner insulator, and a lip used to connect the first and second electrical contact.
Chabas (U.S. Patent No. 8,950,787) discloses electrically conductive and non-conductive contacts and liners. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679